


Exhibit 10.1

 

Amendment No. 16

 

to the A320 Purchase Agreement
Dated as of April 20, 1999

 

between

 

AVSA, S.A.R.L.

 

and

 

JetBlue Airways Corporation

 

This Amendment No. 16 (hereinafter referred to as the “Amendment”) is entered
into as of April 23rd, 2003, between AVSA, S.A.R.L., a société à responsabilité
limitée organized and existing under the laws of the Republic of France, having
its registered office located at 2, Rond-Point Maurice Bellonte, 31700 Blagnac,
France (hereinafter referred to as the “Seller”), and JetBlue Airways
Corporation, a corporation organized and existing under the laws of the State of
Delaware, United States of America, having its principal corporate offices
located 118-29 Queens Boulevard, 5th Floor, Forest Hills, New York 11375 USA
(hereinafter referred to as the “Buyer”).

 

WITNESSETH

 

WHEREAS, the Buyer and the Seller entered into an A320 Purchase Agreement, dated
as of April 20, 1999, relating to the sale by the Seller and the purchase by the
Buyer of certain Airbus A320-200 aircraft (the “Aircraft”), including
twenty-five option aircraft (the “Option Aircraft”), which, together with all
Exhibits, Appendixes and Letter Agreements attached thereto and as amended by
Amendment No. 1, dated as of September 30, 1999, Amendment No. 2, dated as of
March 13, 2000, Amendment No. 3, dated as of March 29, 2000, Amendment No. 4,
dated as of September 29, 2000, Amendment No. 5 dated as of November 7, 2000,
Amendment No. 6 dated as of November 20, 2000, Amendment No. 7 dated as of
January 29 2001, Amendment No. 8 dated as of May 3, 2001, Amendment No. 9 dated
as of July 18, 2001, Amendment No. 10 dated as of November 16, 2001,  Amendment
No. 11 dated as of December 31, 2001, Amendment No. 12 dated as of April 19,
2002, Amendment No. 13 dated as of November 22, 2002, Amendment No. 14 dated as
of December 18, 2002 and Amendment No. 15 dated as of February 10, 2003 is
hereinafter called the “Agreement.”

 

1

--------------------------------------------------------------------------------


 

WHEREAS the Buyer desires to firmly order twenty six (26) Option Aircraft and
nineteen (19) Additional Option Aircraft remaining as per §3 of Letter Agreement
No. 4 and §2 of Amendment No. 8 to the Agreement (the “Amendment No. 16
Converted Aircraft”)

 

WHEREAS the Buyer wishes to order twenty (20) incremental firmly ordered
aircraft (the “Amendment No.16 Incremental Firm Aircraft”) and fifty (50)
incremental option aircraft (the “Amendment No.16 Options”)

 

WHEREAS the Amendment No. 16 Converted Aircraft and the Amendment No.16
Incremental Firm Aircraft shall be called collectively the “Amendment No. 16
Firm Aircraft”

 

WHEREAS the Buyer desires to advance the delivery position of Firmly Ordered
Option Aircraft CaC Id 41226 from *** 2004 to *** 2003 and

 

WHEREAS the Seller is willing to accommodate the Buyer with respect to the
foregoing under the terms and conditions set forth herein,

 


NOW, THEREFORE, IT IS AGREED AS FOLLOWS

 

1.                                      DEFINITIONS

 

1.1                                 Capitalized terms used herein and not
otherwise defined herein will have the meanings assigned to them in the
Agreement. The terms “herein,” “hereof” and “hereunder” and words of similar
import refer to this Amendment.

 

2.                                      DELIVERY SCHEDULE

 

2.1                                 The Buyer hereby exercises its option under
Paragraph 2.1 of Letter Agreement No. 4 to the Agreement to firmly order the
Amendment No. 16 Converted Aircraft as follows:

 

(i)                                     Firmly order all remaining option
aircraft existing under the Agreement from rank No. 79 to rank No. 104 and to
modify their delivery dates as specified in the schedule below.

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Firmly order all remaining additional
option aircraft assigned by the Seller to the Buyer through Letter Agreement No.
4 §3 and through Amendment No. 8 §2 for delivery dates as specified in the
schedule in Paragraph 2.6 below.

 

2.2                                 The Seller hereby offers for sale and the
Buyer hereby orders twenty (20) incremental firm A320 aircraft. The Amendment
No. 16 Incremental Aircraft will be subject to the same terms and conditions as
the Firm Aircraft, except as otherwise stated in the Amendment and will be
delivered as specified in the schedule in Paragraph 2.6 below (Rank Nos 124
through 143).

 

2.3                                 In consideration of the Buyer’s order for
sixty-five (65) firmly ordered aircraft, the Seller hereby offers positions for
the Amendment No. 16 Options under the terms and conditions of this Amendment. 
Delivery dates are set forth in Paragraph 2.6 below (Rank No 144 through 193)

 

2.4                                 In addition to the above, the Buyer and the
Seller agree to ***.

 

2.5                                 All Aircraft on firm order prior to the
execution of this Amendment No. 16 shall be renamed the “Pre-Amendment No. 16
Aircraft”.

 

2.6                                 As a consequence Paragraphs 2.1, 2.2, 2.3,
2.4 and 2.5 above, the delivery schedule set forth in Clause 9.1.1 of the
Agreement is hereby cancelled and replaced by the following quoted provisions:

 

QUOTE:

 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

41 199

 

No. 1

 

Pre-Amendment No. 16 Aircraft

 

***

 

2000


41 200


 


NO. 2


 


PRE-AMENDMENT NO. 16 AIRCRAFT


 


***


 


2000

41 203

 

No. 3

 

Pre-Amendment No. 16 Aircraft

 

***

 

2000

41 201

 

No. 4

 

Pre-Amendment No. 16 Aircraft

 

***

 

2000

41 202

 

No. 5

 

Pre-Amendment No. 16 Aircraft

 

***

 

2000

41 204

 

No. 6

 

Pre-Amendment No. 16 Aircraft

 

***

 

2000

41 205

 

No. 7

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 206

 

No. 8

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 210

 

No. 9

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 207

 

No. 10

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 208

 

No. 11

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 209

 

No. 12

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

41 228

 

No. 13

 

Pre-Amendment No. 16 Aircraft

 

***

 

2001

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

41 211

 

No. 14

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 212

 

No. 15

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 218

 

No. 16

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 224

 

No. 17

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 227

 

No. 18

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 225

 

No. 19

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 213

 

No. 20

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 214

 

No. 21

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 234

 

No. 22

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 215

 

No. 23

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 216

 

No. 24

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 217

 

No. 25

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

124 965

 

No. 26

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 235

 

No. 27

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 220

 

No. 28

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

41 219

 

No. 29

 

Pre-Amendment No. 16 Aircraft

 

***

 

2002

 

 

 

 

 

 

 

 

 

41 236

 

No. 30

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 399

 

No. 31

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 237

 

No. 32

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

124 966

 

No. 33

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 221

 

No. 34

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 238

 

No. 35

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 222

 

No. 36

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 400

 

No. 37

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 401

 

No. 38

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 223

 

No. 39

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 402

 

No. 40

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 443

 

No. 41

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

104 403

 

No. 42

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

124 964

 

No. 43

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

41 226

 

No. 44

 

Pre-Amendment No. 16 Aircraft

 

***

 

2003

 

 

 

 

 

 

 

 

 

111 579

 

No. 45

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 245

 

No. 46

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 246

 

No. 47

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 229

 

No. 48

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 247

 

No. 49

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 248

 

No. 50

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

104 404

 

No. 51

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

104 405

 

No. 52

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

41 230

 

No. 53

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

104 406

 

No. 54

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

124 967

 

No. 55

 

Amendment No.16 Firm Aircraft

 

***

 

2004

104 407

 

No. 56

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

104 408

 

No. 57

 

Pre-Amendment No. 16 Aircraft

 

***

 

2004

124 968

 

No. 58

 

Amendment No.16 Firm Aircraft

 

***

 

2004

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

104 409

 

No. 59

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

41 232

 

No. 60

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

124 959

 

No. 61

 

Amendment No.16 Firm Aircraft

 

***

 

2005

104 410

 

No. 62

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 411

 

No. 63

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

41 233

 

No. 64

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 412

 

No. 65

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

124 960

 

No. 66

 

Amendment No.16 Firm Aircraft

 

***

 

2005

104 413

 

No. 67

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 414

 

No. 68

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

124 961

 

No. 69

 

Amendment No.16 Firm Aircraft

 

***

 

2005

104 415

 

No. 70-

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 416

 

No. 71

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 417

 

No. 72

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

104 418

 

No. 73

 

Pre-Amendment No. 16 Aircraft

 

***

 

2005

124 962

 

No. 74

 

Amendment No.16 Firm Aircraft

 

***

 

2005

 

 

 

 

 

 

 

 

 

124 963

 

No. 75

 

Amendment No.16 Firm Aircraft

 

***

 

2006

104 419

 

No. 76

 

Pre-Amendment No. 16 Aircraft

 

***

 

2006

41 239

 

No. 77

 

Amendment No.16 Firm Aircraft

 

***

 

2006

41 240

 

No. 78

 

Amendment No.16 Firm Aircraft

 

***

 

2006

104 420

 

No. 79

 

Pre-Amendment No. 16 Aircraft

 

***

 

2006

41 241

 

No. 80

 

Amendment No.16 Firm Aircraft

 

***

 

2006

104 421

 

No. 81

 

Pre-Amendment No. 16 Aircraft

 

***

 

2006

41 242

 

No. 82

 

Amendment No.16 Firm Aircraft

 

***

 

2006

41 243

 

No. 83

 

Amendment No.16 Firm Aircraft

 

***

 

2006

104 422

 

No. 84

 

Pre-Amendment No. 16 Aircraft

 

***

 

2006

41 244

 

No. 85

 

Amendment No.16 Firm Aircraft

 

***

 

2006

69 719

 

No. 86

 

Amendment No.16 Firm Aircraft

 

***

 

2006

104 423

 

No. 87

 

Pre-Amendment No. 16 Aircraft

 

***

 

2006

69 720

 

No. 88

 

Amendment No.16 Firm Aircraft

 

***

 

2006

69 721

 

No. 89

 

Amendment No.16 Firm Aircraft

 

***

 

2006

 

 

 

 

 

 

 

 

 

104 424

 

No. 90

 

Pre-Amendment No. 16 Aircraft

 

Year

 

2007

104 425

 

No. 91

 

Pre-Amendment No. 16 Aircraft

 

Year

 

2007

104 426

 

No. 92

 

Pre-Amendment No. 16 Aircraft

 

Year

 

2007

104 427

 

No. 93

 

Pre-Amendment No. 16 Aircraft

 

Year

 

2007

104 428

 

No. 94

 

Pre-Amendment No. 16 Aircraft

 

Year

 

2007

69 722

 

No. 95

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

69 723

 

No. 96

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

69 724

 

No. 97

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

69 725

 

No. 98

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

96 459

 

No. 99

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

104 439

 

No. 100

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

104 440

 

No. 101

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

104 441

 

No. 102

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

104 442

 

No. 103

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

41231

 

No. 104

 

Amendment No.16 Firm Aircraft

 

Year

 

2007

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

tbd

 

No. 105

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 106

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 107

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 108

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 109

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 110

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 111

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 112

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 113

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 114

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 115

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 116

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

tbd

 

No. 117

 

Amendment No.16 Firm Aircraft

 

Year

 

2008

 

 

 

 

 

 

 

 

 

tbd

 

No. 118

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

tbd

 

No. 119

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

tbd

 

No. 120

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

tbd

 

No. 121

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

tbd

 

No. 122

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

tbd

 

No. 123

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

tbd

 

No. 124

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

tbd

 

No. 125

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

tbd

 

No. 126

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

tbd

 

No. 127

 

Amendment No.16 Firm Aircraft

 

Year

 

2009

 

 

 

 

 

 

 

 

 

tbd

 

No. 128

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

tbd

 

No. 129

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

tbd

 

No. 130

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

tbd

 

No. 131

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

tbd

 

No. 132

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

tbd

 

No. 133

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

tbd

 

No. 134

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

tbd

 

No. 135

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

tbd

 

No. 136

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

tbd

 

No. 137

 

Amendment No.16 Firm Aircraft

 

Year

 

2010

 

 

 

 

 

 

 

 

 

tbd

 

No. 138

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

tbd

 

No. 139

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

tbd

 

No. 140

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

tbd

 

No. 141

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

tbd

 

No. 142

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

tbd

 

No. 143

 

Amendment No.16 Firm Aircraft

 

Year

 

2011

 

6

--------------------------------------------------------------------------------


 

CAC Id No.

 

Rank No.

 

Aircraft

 

Delivery

 

 

 

 

 

 

 

 

 

 

 

tbd

 

No. 144

 

Amendment No.16 Option

 

***

 

2006

tbd

 

No. 145

 

Amendment No.16 Option

 

***

 

2006

 

 

 

 

 

 

 

 

 

tbd

 

No. 146

 

Amendment No.16 Option

 

Year

 

2007

tbd

 

No. 147

 

Amendment No.16 Option

 

Year

 

2007

 

 

 

 

 

 

 

 

 

tbd

 

No. 148

 

Amendment No.16 Option

 

Year

 

2008

tbd

 

No. 149

 

Amendment No.16 Option

 

Year

 

2008

tbd

 

No. 150

 

Amendment No.16 Option

 

Year

 

2008

tbd

 

No. 151

 

Amendment No.16 Option

 

Year

 

2008

 

 

 

 

 

 

 

 

 

tbd

 

No. 152

 

Amendment No.16 Option

 

Year

 

2009

tbd

 

No. 153

 

Amendment No.16 Option

 

Year

 

2009

tbd

 

No. 154

 

Amendment No.16 Option

 

Year

 

2009

tbd

 

No. 155

 

Amendment No.16 Option

 

Year

 

2009

tbd

 

No. 156

 

Amendment No.16 Option

 

Year

 

2009

tbd

 

No. 157

 

Amendment No.16 Option

 

Year

 

2009

tbd

 

No. 158

 

Amendment No.16 Option

 

Year

 

2009

tbd

 

No. 159

 

Amendment No.16 Option

 

Year

 

2009

 

 

 

 

 

 

 

 

 

tbd

 

No. 160

 

Amendment No.16 Option

 

Year

 

2010

tbd

 

No. 161

 

Amendment No.16 Option

 

Year

 

2010

tbd

 

No. 162

 

Amendment No.16 Option

 

Year

 

2010

tbd

 

No. 163

 

Amendment No.16 Option

 

Year

 

2010

tbd

 

No. 164

 

Amendment No.16 Option

 

Year

 

2010

tbd

 

No. 165

 

Amendment No.16 Option

 

Year

 

2010

tbd

 

No. 166

 

Amendment No.16 Option

 

Year

 

2010

tbd

 

No. 167

 

Amendment No.16 Option

 

Year

 

2010

 

 

 

 

 

 

 

 

 

tbd

 

No. 168

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 169

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 170

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 171

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 172

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 173

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 174

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 175

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 176

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 177

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 178

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 179

 

Amendment No.16 Option

 

Year

 

2011

tbd

 

No. 180

 

Amendment No.16 Option

 

Year

 

2011

 

 

 

 

 

 

 

 

 

tbd

 

No. 181

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 182

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 183

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 184

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 185

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 186

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 187

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 188

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 189

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 190

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 191

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 192

 

Amendment No.16 Option

 

Year

 

2012

tbd

 

No. 193

 

Amendment No.16 Option

 

Year

 

2012

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

UNQUOTE

 

2.7                                 ***

 

3.                                      PRICE

 

3.1                                 Amendment No. 16 Firm Aircraft

 

For Amendment No. 16 Firm Aircraft, the provisions contained in Clause
3.1.1.1(i) of the Agreement are hereby cancelled and replaced by the following
quoted provisions:

 

QUOTE:

 

3.1.1.1(i)                                                    The Base Price of
the Airframe, as defined in the Standard Specification (excluding Buyer
Furnished Equipment, Propulsion Systems and SCNs), at delivery conditions
prevailing in January 2003 is:

 

***

UNQUOTE

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

 

 

For Amendment No. 16 Firm Aircraft, the provisions contained in Clause 3.1.1.2
of the Agreement are hereby cancelled and replaced by the following quoted
provisions:

 

QUOTE:

 

3.1.1.2                                                               The Base
Price of the Airframe will be revised to the Delivery Date of each Amendment No.
16 Firm Aircraft in accordance with the Price Revision Formula applicable to the
Airframe as set forth in Exhibit A hereto.

 

UNQUOTE

 

For Amendment No. 16 Firm Aircraft, the provisions contained in Clause 3.1.2 of
the Agreement are hereby cancelled and replaced by the following quoted
provisions:

 

QUOTE:

 

3.1.2                                                                        The
Base Price of a set of two (2) IAE V2527-A5 Propulsion Systems, at delivery
conditions prevailing in January 2003 is:

 

***

 

Said Base Price has been calculated from the Reference Price indicated by
International Aero Engines of US $*** in accordance with economic conditions
prevailing in February 2001.

 

Said Reference Price is subject to adjustment to the Delivery Date in accordance
with the International Aero Engines Price Revision Formula set forth in Exhibit
B hereto.

 

UNQUOTE

 

3.2                                 Amendment No. 16 Options

 

For Amendment No. 16 Options, the provisions contained in Clause 3.1.1.1(i) of
the Agreement are hereby cancelled and replaced by the following quoted
provisions:

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

QUOTE:

 

3.1.1.1(i)                                                    The Base Price of
the Airframe, as defined in the Standard Specification (excluding Buyer
Furnished Equipment, Propulsion Systems and SCNs but including the nacelles), at
delivery conditions prevailing in January 2003 is:

 

***

 

UNQUOTE

 

For Amendment No. 16 Options, the provisions contained in Clause 3.1.1.2 of the
Agreement are hereby cancelled and replaced by the following quoted provisions:

 

QUOTE:

 

3.1.1.2                                                               The Base
Price of the Airframe will be revised to the Delivery Date of each Amendment No.
16 Option in accordance with the Price Revision Formula applicable to the
Airframe as set forth in Exhibit A hereto

 

UNQUOTE

For Amendment No. 16 Options, the provisions contained in Clause 3.1.2 of the
Agreement are hereby cancelled and replaced by the following quoted provisions:

 

QUOTE:

 

3.1.2                                                                        The
Base Price of a set of two (2) IAE V2527-A5 Engines, at delivery conditions
prevailing in January 2003 is:

 

***

 

Said Base Price has been calculated from the Reference Price indicated by
International Aero Engines of US $*** in accordance with delivery conditions
prevailing in January 2001.

 

Said Reference Price is subject to adjustment to the Delivery Date in accordance
with the International Aero Engines Price Revision Formula set forth in Exhibit
C hereto.

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

UNQUOTE

 

4.                                      ESCALATION

 

If, with respect to any Amendment No.16 Firm Aircraft for delivery prior to June
30, 2011, and any credit memoranda applicable thereto, the Price Revision
Formula in Exhibit A hereto produces an effective compounded average annual rate
of escalation ***.

 

5.                                      CREDIT MEMORANDA

 

5.1                                 Amendment No. 16 Firm Aircraft

 

The Airframe Credit applicable to the Amendment No. 16 Firm Aircraft given at
January 2003 delivery conditions is:

 

***

 

The credit shall be escalated to the month of delivery as per the Airframe Price
Revision Formula set out in Exhibit A to the Amendment, as qualified by
Paragraph 4 above. The credit shall be made available by the Seller to the Buyer
upon delivery of each Amendment No. 16 Firm Aircraft and shall be used by the
Buyer to reduce the Final Contract Price of such Aircraft.

 

5.2                                 Amendment No. 16 Options

 

The Airframe Credit applicable to the Amendment No. 16 Options given at January
2003 delivery conditions is:

 

***

 

The credit shall be escalated to the month of delivery as per the Seller
Airframe Price Revision Formula set out in Exhibit A to the Amendment. The
credit shall be made available by the Seller to the Buyer upon delivery of each
Amendment No. 16 Option and shall be used by the Buyer to reduce the Final
Contract Price of such Aircraft.

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

6.                                      DEPOSIT

 

                                                Upon ***, the Buyer will pay the
Seller a nonrefundable deposit of

 

(i)                                     US$*** for each of the sixty five (65)
Amendment No. 16 Firm Aircraft, and

 

(ii)                                  US$*** for each of the fifty (50)
Amendment No. 16 Option

 

The Seller confirms that it has received nonrefundable deposits from the Buyer
the amount of US$***. Such amount will be applied to the deposits due under this
Paragraph 6 with respect to the Amendment No 16 Firm Aircraft. As a result, an
amount of US$ *** will be due by the Buyer to the Seller for the Amendment No.
16 Firm Aircraft and an additional $*** will due by the Buyer to the Seller for
the fifty (50) Amendment No. 16 Options upon execution of this Amendment.

 

7.                                      PREDELIVERY PAYMENTS

 

Upon ***, the Buyer will pay the Seller the Predelivery Payment identified as a
“1st Payment” under Clause 5.2.3 of the Agreement for the Amendment No. 16 Firm
Aircraft bearing Rank No. *** (in the schedule above in Paragraph 2.6). 
Consequently, an amount of US$*** will be due in cash by the Buyer to the Seller
at such time.

 

***

 

All remaining Predelivery Payments will be paid in accordance with the
Agreement.

 

8.                                      ***

 

9.                                      FLEXIBILITY RIGHTS ***

 

9.1                                 From and including calendar year ***
Amendment No. 16 Firm Aircraft may be converted by the Buyer into a firm order
for another Model of Aircraft (A319-100 or A321-200) under the terms and
conditions contained in Paragraph 4 of Letter Agreement No. 4.

 

9.2                                 ***

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

10.                                 ***

 

11.                               OTHER MATTERS

 

11.1                           Live TV

 

The Buyer and the Seller are currently in the process of defining the
installation in production on the Buyer’s Aircraft of provisions in the ceiling
for the LiveTV antenna and structural provisions in the bulk cargo hold for the
LiveTV equipment rack (together, the “LiveTV Provisions”).

 

***

 

11.2                           SPARES

 

Upon request from the Buyer, the Seller will make available to the Buyer one (1)
dedicated Spares representative for *** months. ***.

 

11.3                           TRAINING

 

It is understood that all pilot training and training allowances to which the
Buyer was entitled under the Agreement either have been exhausted by the Buyer
or have been converted for value under that certain Simulator Agreement dated
February 28, 2003 and that Buyer will receive no additional training or training
allowances under this Amendment.

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

However, on a timetable to be mutually agreed between the Buyer and the Seller,
the Seller will provide ***.

 

11.4                           RAISBECK OHSC DOORS

 

The Seller hereby agrees to investigate the possibility of the Buyer’s providing
to the Seller as BFE Raisbeck OHSC doors for installation in production.  Should
the Seller be unable to recommend a solution reasonably acceptable to the Buyer,
the Seller will provide the Buyer at delivery of each Amendment No. 16 Firm
Aircraft which is delivered without Raisbeck OHSC doors a credit memorandum in
the amount of $*** at economic conditions prevailing in January 2003.  This
credit shall be in addition to any credit the Seller may provide the Buyer for
the non-installation of Buyer supplied overhead stowage compartment doors.

 

11.5.                        ***

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

12.                               EFFECT OF THE AMENDMENT

 

The Agreement will be deemed amended to the extent herein provided, and, except
as specifically amended hereby, will continue in full force and effect in
accordance with its original terms.  This Amendment supersedes any previous
understandings, commitments, or representations whatsoever, whether oral or
written, related to the subject matter of this Amendment.

 

Both parties agree that this Amendment will constitute an integral, nonseverable
part of the Agreement and be governed by its provisions, except that if the
Agreement and this Amendment have specific provisions that are inconsistent, the
specific provisions contained in this Amendment will govern.

 

This Amendment will become effective upon execution hereof and upon payment of
the amounts due as per Paragraphs 6 and 7 above.

 

13.                               CONFIDENTIALITY

 

This Amendment is subject to the confidentiality provisions set forth in Clause
22.5 of the Agreement.

 

14.                               ASSIGNMENT

 

Notwithstanding any other provision of this Amendment or of the Agreement, this
Amendment will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 14 will be void and of no
force or effect.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or agents on the dates written below.

 

 

 

AVSA, S.A.R.L.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

 

JETBLUE AIRWAYS CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AIRFRAME PRICE REVISION FORMULA

 

1                                         Basic Price

 

The Airframe Basic Price quoted Appendix I of the Amendment is subject to
adjustment for changes in economic conditions as measured by data obtained from
the US Department of Labor, Bureau of Labor Statistics, and in accordance with
the provisions hereof.

 

2                                         Base Period

 

The Airframe Basic Price has been established in accordance with the average
economic conditions prevailing in December 2001, January 2002, February 2002 and
corresponding to a theoretical delivery in January 2003 as defined by “ECIb” and
“ICb” index values indicated hereafter.

 

“ECIb” and “ICb” index values indicated herein shall not be subject to any
revision.

 

3                                         Indexes

 

Labor Index: “Employment Cost Index for Workers in Aerospace manufacturing”
hereinafter referred to as “ECI SIC 3721W”, quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in Table
6, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, standard industrial
classification code SIC 3721, base month and year June 1989 = 100).

The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two preceding months.

Index code for access on the Web site of the US Bureau of Labor Statistics:
ECU28102i.

 

Material Index : “Industrial commodities” (hereinafter referred to as “IC”) as
published in “Producer Price Indexes” (Table 6. Producer price indexes and
percent changes for commodity groupings and individual items).

(Base Year 1982 = 100).

Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15.

 

17

--------------------------------------------------------------------------------


 

4                                         Revision Formula

 

Pn

=

(Pb + F) x [(***x (ECIn/ECIb)) + (*** x (ICn/ICb))]

 

 

 

Where

:

 

 

 

 

Pn

:

Airframe Basic Price as revised as of the Delivery Date of the Aircraft

 

 

 

Pb

:

Airframe Basic Price at economic conditions December 2001, January 2002,
February 2002 averaged (January 2003 delivery conditions)

 

 

 

F

:

(*** x N x Pb)

 

 

where N = the calendar year of delivery of the Aircraft minus 2003

 

 

 

ECIn

:

the arithmetic average of the latest published values of the ECI SIC 3721W-Index
available at the Delivery Date of the Aircraft for the 11th, 12th and 13th month
prior to the month of Aircraft Delivery

 

 

 

ECIb

:

ECI SIC 3721W-Index for December 2001, January 2002, February 2002 averaged
(=160.4)

 

 

 

ICn

:

the arithmetic average of the latest published values of the IC-Index available
at the Delivery Date of the Aircraft for the 11th, 12th and 13th month prior to
the month of Aircraft Delivery

 

 

 

ICb

:

IC-Index for December 2001, January 2002, February 2002, averaged (=129.2)

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

5                                         General Provisions

 

5.1                                 Roundings

 

The Labor Index average and the Material Index average shall be computed to the
first decimal. If the next succeeding place is five (5) or more, the preceding
decimal place shall be raised to the next higher figure.

 

Each quotient shall be rounded to the nearest ten-thousandth (4 decimals). If
the next succeeding place is five (5) or more, the preceding decimal place shall
be raised to the next higher figure.

 

The final factor shall be rounded to the nearest ten-thousandth (4 decimals).

 

The final price shall be rounded to the nearest whole number (0.5 or more
rounded to 1).

 

5.2                                 Substitution of Indexes for Airframe Price
Revision Formula

 

If;

 

(i)                                     the United States Department of Labor
substantially revises the methodology of calculation of the Labor Index or the
Material Index as used in the Airframe Price Revision Formula, or

 

(ii)                                  the United States Department of Labor
discontinues, either temporarily or permanently, such Labor Index or such
Material Index, or

 

(iii)                               the data samples used to calculate such
Labor Index or such Material Index are substantially changed;

 

the Seller shall select a substitute index for inclusion in the Airframe Price
Revision Formula (the “Substitute Index”).

 

The Substitute Index shall reflect as closely as possible the actual variance of
the Labor Costs or of the material costs used in the calculation of the original
Labor Index or Material Index as the case may be.

 

As a result of the selection of the Substitute Index, the Seller shall make an
appropriate adjustment to the Airframe Price Revision Formula to combine the
successive utilisation of the original Labor Index or Material Index (as the
case may be) and of the Substitute Index.

 

5.3                                Final Index Values

 

The Index values as defined in Clause 4 above shall be considered final and no
further adjustment to the basic prices as revised at delivery of the Aircraft
shall be made after Aircraft delivery for any subsequent changes in the
published Index values.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROPULSION SYSTEMS PRICE REVISION FORMULA

INTERNATIONAL AERO ENGINES

 

1                                         Reference Price of the Propulsion
Systems

 

The Reference Price of a set of two (2) INTERNATIONAL AERO ENGINES Propulsion
Systems is ***.

 

This Reference Price is subject to adjustment for changes in economic conditions
as measured by data obtained from the US Department of Labor, Bureau of Labor
Statistics, and in accordance with the provisions hereof.

 

2                                         Reference Period

 

                                                The above Reference Price has
been established in accordance with the averaged economic conditions prevailing
in February 2001 (delivery conditions June 2001), as defined, according to
INTERNATIONAL AERO ENGINES by the ECIb, MMPb and EPb index values indicated in
Clause 4 of this Exhibit B.

 

3                                         Indexes

 

Labor Index: “Employment Cost Index for Workers in Aerospace manufacturing”
hereinafter referred to as “ECI SIC 3721W”, quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in Table
6, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, standard industrial
classification code SIC 3721, base month and year June 1989 = 100).

The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two preceding months.

Index code for access on the Web site of the US Bureau of Labor Statistics:
ECU28102i.

 

Material Index: “Industrial Commodities” (hereinafter referred to as “IC”) as
published in “PPI Detailed report” (found in Table 6. “Producer price indexes
and percent changes for commodity groupings and individual items not seasonnally
adjusted “ or such other names that may be from time to time used for the
publication title and/or table).  (Base Year 1982 = 100).

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15.

 

Energy Index: “Fuels and Related Products and Power” Code 5 (hereinafter
referred to as “EP-Index”), published monthly by the US Department of Labor,
Bureau of Labor Statistics, in PPI Detailed Report” (Table 6: Producer Prices
indexes and percent changes for commodity groupings and individual items, not
seasonally adjusted) (Base year 1982 = 100) or such other names which may be
from time to time used for the publication title and/or table.

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

4                                         Revision Formula

 

Pn =  Pb x [(***ECIn)/ECIb +  (*** MMPn)/MMPb + (*** Epn)/EPb]

 

Where

:

 

 

 

 

Pn

:

revised Reference Price at Aircraft Delivery

 

 

 

Pb

:

Reference Price at averaged economic conditions February 2001

 

 

 

ECIn

:

ECIsic3721W Index for the fourth month prior to the month of Aircraft Delivery

 

 

 

ECIb

:

HE SIC 3721W for June 2001 (=154.3)

 

 

 

MMPn

:

MMP-Index for the fourth month prior to the month of Aircraft Delivery

 

 

 

MMPb

:

MMP-Index for June 2001 (=126.6)

 

 

 

EPn

:

EP-Index for the fourth month prior to the month of Aircraft Delivery

 

 

 

EPb

:

EP-Index for June 2001(=119.6)

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

5.                                      General Provisions

 

5.1                                 Roundings

 

In determining the Revised Reference Price each quotient ((***ECIn)/ECIb, (***
MMPn)/MMPb, (*** Epn)/Epb will be calculated to the nearest ten thousandth (4
decimals). If the next succeeding place is five (5) or more the preceding
decimal place shall be raised to the nearest higher figure.

 

After final computation Pn shall be rounded to the nearest whole number (0.5
rounds to 1).

 

5.2                                 Final Index Values

 

The revised Reference Price at the date of Aircraft Delivery shall be the final
price and shall not be subject to any further adjustments in the indexes.

 

If no final index values are available for any of the applicable month, the then
published preliminary figures shall be the basis on which the Revised Reference
Price shall be computed.

 

5.3                                 Interruption of Index Publication

 

If the US Department of Labor substantially revises the methodology of
calculation or discontinues any of the indexes referred to hereabove, the Seller
shall reflect the substitute for the revised or discontinued index selected by
INTERNATIONAL AERO ENGINES, such substitute index to lead in application to the
same adjustment result, insofar as possible, as would have been achieved by
continuing the use of the original index as it may have fluctuated had it not
been revised or discontinued.

 

Appropriate revision of the formula shall be made to accomplish this result.

 

5.4                                 Annulment of Formula

 

Should the above escalation provisions become null and void by action of the US
Government, the price shall be adjusted due to increases in the costs of labor
and material which have occurred from the period represented by the applicable
Reference Price Indexes to the fourth months prior to the scheduled Aircraft
Delivery.

 

5.5                                 Limitation

 

Should the revised Reference Price be lower than the Reference Price, the final
price shall be computed with the Reference Price.

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ENGINES PRICE REVISION FORMULA
INTERNATIONAL AERO ENGINES

 

1                                         Reference Price of the Engines

 

The Reference Price of a set of two (2) INTERNATIONAL AERO ENGINES Engines is as
set forth in the Amendment.

 

This Reference Price is subject to adjustment for changes in economic conditions
as measured by data obtained from the US Department of Labor, Bureau of Labor
Statistics, and in accordance with the provisions hereof.

 

2                                         Reference Period

 

The above Reference Price has been established in accordance with the averaged
economic conditions prevailing in June 2000, July 2000, August 2000 (delivery
conditions January 2001), as defined, according to INTERNATIONAL AERO ENGINES by
the ECIb and ICb index values indicated in Clause 4 of this Exhibit C.

 

3                                         Indexes

 

Labor Index:

“Employment Cost Index for Workers in Aerospace manufacturing” hereinafter
referred to as “ECI SIC 3721W”, quarterly published by the US Department of
Labor, Bureau of Labor Statistics, in “NEWS”, and found in Table 6, “WAGES and
SALARIES (not seasonally adjusted): Employment Cost Indexes for Wages and
Salaries for private industry workers by industry and occupational group” ,or
such other name that may be from time to time used for the publication title
and/or table, (Aircraft manufacturing, standard industrial classification code
SIC 3721, base month and year June 1989 = 100).

The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two preceding months.

Index code for access on the Web site of the US Bureau of Labor Statistics:
ECU28102i.

 

Material Index:

“Industrial Commodities” (hereinafter referred to as “IC”) as published in “PPI
Detailed report” (found in Table 6. “Producer price indexes and percent changes
for commodity groupings and individual items not seasonnally adjusted “ or such
other names that may be from time to time used for the publication title and/or
table) .  (Base Year 1982 = 100).

 

Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15.

 

23

--------------------------------------------------------------------------------


 

4                                         Revision Formula

 

Pn =  (Pb+F) x [(***x (ECIn/ECIb)) + (*** x (ICn/ICb))]

 

Where

:

 

 

 

 

F

:

(*** x N x Pb)

 

 

where N = the calendar year of Delivery of the Aircraft minus 2001

 

 

 

Pn

:

revised Reference Price at Aircraft Delivery

 

 

 

Pb

:

Reference Price at averaged economic conditions June 2000, July 2000, August
2000

 

 

 

ECIn

:

ECIsic3721W Index for the Fifth (5th), Sixth (6th) and Seventh (7th) month
averaged prior to the month of Aircraft Delivery

 

 

 

ECIb

:

ECIsic3721W Index for June 2000, July 2000, August 2000 averaged (=149.5)

 

 

 

ICn

:

IC-Index for the Fifth (5th), Sixth (6th) and Seventh (7th) month averaged prior
to the month of Aircraft Delivery

 

 

 

ICb

:

IC-Index for June 2000, July 2000, August 2000 (=135.7)

 

--------------------------------------------------------------------------------

[***]                   Represents material which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

5.                                      General Provisions

 

5.1                                 Roundings

 

(i)                                     ECIn and ICn shall be calculated to the
nearest tenth (1 decimal)

 

(ii)                                  Each quotient (ECIn/ECIb) and (ICn/ICb)
shall be calculated to the nearest ten-thousandth (4 decimals).

 

(iii)                               The final factor shall be rounded to the
nearest ten-thousandth (4 decimals).

 

If the next succeeding place is five (5) or more the preceding decimal place
shall be raised to the nearest higher figure.

 

After final computation Pn shall be rounded to the nearest whole number (0.5
rounds to 1).

 

5.2                                 Final Index Values

 

The revised Reference Price at the date of Aircraft Delivery shall be the final
price and shall not be subject to any further adjustments in the indexes.

 

If no final index values are available for any of the applicable month, the then
published preliminary figures shall be the basis on which the Revised Reference
Price shall be computed.

 

5.3                                 Interruption of Index Publication

 

If the US Department of Labor substantially revises the methodology of
calculation or discontinues any of the indexes referred to hereabove, the Seller
shall reflect the substitute for the revised or discontinued index selected by
INTERNATIONAL AERO ENGINES, such substitute index to lead in application to the
same adjustment result, insofar as possible, as would have been achieved by
continuing the use of the original index as it may have fluctuated had it not
been revised or discontinued.

 

Appropriate revision of the formula shall be made to accomplish this result.

 

5.4                                 Annulment of Formula

 

Should the above escalation provisions become null and void by action of the US
Government, the price shall be adjusted due to increases in the costs of labor
and material which have occurred from the period represented by the applicable
Reference Price Indexes to the Fifth (5th), Sixth(6th) and Seventh (7th) months
averaged prior to the scheduled Aircraft Delivery.

 

5.5                                 Limitation

 

Should the revised Reference Price be lower than the Reference Price, the final
price shall be computed with the Reference Price.

 

25

--------------------------------------------------------------------------------
